Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 1 of 10 PageID #:73




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 2 of 10 PageID #:74




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 3 of 10 PageID #:75




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 4 of 10 PageID #:76




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 5 of 10 PageID #:77




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 6 of 10 PageID #:78




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 7 of 10 PageID #:79




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 8 of 10 PageID #:80




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 9 of 10 PageID #:81




                                                                     EXHIBIT 3
Case: 1:20-cv-05264 Document #: 4-3 Filed: 09/08/20 Page 10 of 10 PageID #:82




                                                                     EXHIBIT 3
